 Case 3:20-cv-01278-JPG Document 18 Filed 05/18/21 Page 1 of 6 Page ID #117




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JONATHAN CERRILLO MARTINEZ,                          )
#45347-013,                                          )
                                                     )
                Plaintiff,                           )
                                                     )
vs.                                                  )        Case No. 20-cv-01278-JPG
                                                     )
KENNY BENZING                                        )
and RICH STEVENSON,                                  )
                                                     )
                Defendants.                          )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       This matter is before the Court for preliminary review of the First Amended Complaint

filed by Plaintiff Jonathan Martinez on March 4, 2021. (Doc. 13). Plaintiff brings this action

pursuant to Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971). In the First Amended

Complaint, Plaintiff claims that Sheriff Rich Stevenson and Jail Administrator Kenny Benzing

failed to intervene and stop his attack by three federal inmates at Marion County Law Enforcement

Center on October 2, 2020, and they also denied Plaintiff medical treatment for his resulting

injuries. (Doc. 13, p. 6). He seeks monetary relief. (Id. at 7).

       The First Amended Complaint is subject to review under 28 U.S.C. § 1915A. Section

1915A requires the Court to screen prisoner complaints and filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the First Amended Complaint that is legally frivolous or

malicious, fails to state a claim for relief, or requests money damages from an immune defendant

must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).



                                                 1
    Case 3:20-cv-01278-JPG Document 18 Filed 05/18/21 Page 2 of 6 Page ID #118




                                         First Amended Complaint

        Plaintiff makes the following allegations in the First Amended Complaint (Doc. 13, p. 6):

During his detention at Marion County Law Enforcement Center (“Jail”), Plaintiff was attacked

by three federal inmates on October 2, 2020. (Id.). Sheriff Richardson and Jail Administrator

Benzing did not intervene to stop the attack. (Id.). They also denied Plaintiff medical treatment

for his resulting injuries. (Id.).

        Count 1:          Defendants failed to intervene and stop three federal inmates from attacking
                          Plaintiff on October 2, 2020, in violation of his rights under the Eighth or
                          Fourteenth Amendment.

        Count 2:          Defendants denied Plaintiff medical care for unspecified injuries he
                          sustained in an inmate attack on October 2, 2020, in violation of his rights
                          under the Eighth or Fourteenth Amendment.

Any other claim that is mentioned in the First Amended Complaint (Doc. 13) but not

addressed herein is considered dismissed without prejudice as inadequately pled under

Twombly.1

                                                   Discussion

        Plaintiff originally brought this action pursuant to 42 U.S.C. § 1983 (see Doc. 8), which

imposes tort liability on state actors for violations of federal rights. Belbachir v. County of

McHenry, 726 F.3d 975, 978 (7th Cir. 2013). However, he filed the First Amended Complaint

(Doc. 13) pursuant to Bivens, which provides a private cause of action for damages against federal

officials for constitutional torts. Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009). Claims against local

officials are generally brought pursuant to § 1983, even when raised by federal detainees.

Belbachir, 726 F.3d at 978. Because this matter involves claims against local actors, § 1983 likely

provides the proper avenue to relief.


1
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         2
 Case 3:20-cv-01278-JPG Document 18 Filed 05/18/21 Page 3 of 6 Page ID #119




       Section 1983 liability hinges on personal responsibility for or involvement in a

constitutional deprivation. Colbert v. City of Chicago, 851 F.3d 649 (7th Cir. 2017); Knight v.

Wiseman, 590 F.3d 458, 462-63 (7th Cir. 2009); Vance v. Peters, 97 F.3d 987, 991 (7th Cir. 1996)

(Liability does not “attach unless the individual defendant caused or participated in a constitutional

violation.”). Respondeat superior liability is not recognized in this context. Pacelli v. deVito, 972

F.2d 871, 877 (7th Cir. 1992). For a supervisor to be held liable under § 1983, he “must know

about the conduct and facilitate it, approve it, condone it, or turn a blind eye . . .” Jones v. City of

Chicago, 856 F.2d 985, 992 (7th Cir. 1988).

       It is unclear whether the Fourteenth Amendment standard applicable to pretrial detainees

or the Eighth Amendment standard applicable to convicted persons governs Plaintiff’s claims. See

McCann v. Ogle Cty., Illinois, 909 F.3d 881, 886 (7th Cir. 2018) (citing Miranda v. County of

Lake, 900 F.3d 335, 352 (7th Cir. 2018)) (articulating legal standards for excessive force and

medical claims brought by pretrial detainees); see also Pinkston v. Madry, 440 F.3d 879, 889 (7th

Cir. 2006); (articulating standard applicable to failure-to-protect and medical claims brought by

convicted prisoner). This is because Plaintiff has not indicated whether he was a pretrial detainee

or convicted person when he was attacked and denied medical care on October 2, 2020.

Regardless, a government official cannot be liable unless: (a) the official had reason to know that

the plaintiff’s rights were being violated; and (b) the officer could have realistically intervened to

stop the person’s rights from being violated and did not. Gill v. City of Milwaukee, 850 F.3d 335,

341 (7th Cir. 2017); Chavez v. Ill. State Police, 251 F.3d 612, 652 (7th Cir. 2001); Yang v. Hardin,

37 F.3d 282, 285 (7th Cir. 1994).

       In conclusory fashion, Plaintiff alleges that the sheriff and jail administrator failed to

intervene and stop his attack by federal inmates, and they also denied him medical care for his



                                                   3
 Case 3:20-cv-01278-JPG Document 18 Filed 05/18/21 Page 4 of 6 Page ID #120




injuries. He offers no other details. It is thus unclear whether they were aware of the serious risk

of attack or the actual attack. It is also unclear whether they knew of his injuries. The Court cannot

determine whether either defendant could have (or should have) intervened to stop the attack or to

treat his injuries.

        In Count 1, Plaintiff should have named as defendants those officers who knowingly failed

to intervene and stop the attack. In Count 2, he should have named the officers who were aware

of his injuries and nevertheless denied him necessary medical care. In connection with both,

Plaintiff should have described what each defendant did, or failed to do, that infringed upon his

constitutional rights. Having failed to describe his claims against each defendant in any detail at

all, Plaintiff’s claims cannot proceed against either one.

        The First Amended Complaint does not survive preliminary review, and it shall be

dismissed without prejudice for failure to state a claim for relief. If he would like to pursue his

claims any further, Plaintiff will have an opportunity to do so by filing a Second Amended

Complaint. A successful complaint generally alleges “the who, what, when, where, and how. . .

.” See DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990). Therefore, Plaintiff should

clearly identify who violated his constitutional rights by naming them in the case caption and

stating how each defendant caused or participated in a constitutional deprivation in the body of the

Second Amended Complaint.

                                            Disposition

        IT IS HEREBY ORDERED that Plaintiff’s First Amended Complaint (Doc. 13) is

DISMISSED without prejudice for failure to state a claim upon which relief may be granted.

        Plaintiff is GRANTED leave to file a Second Amended Complaint on or before

June 15, 2021. Should Plaintiff fail to file his Second Amended Complaint within the allotted



                                                  4
 Case 3:20-cv-01278-JPG Document 18 Filed 05/18/21 Page 5 of 6 Page ID #121




time or consistent with the instructions set forth in this Order, the entire case shall be dismissed

with prejudice for failure to comply with a court order and/or for failure to prosecute his claims.

FED. R. CIV. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997);

Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall

count as one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       An amended complaint supersedes and replaces the original complaint, rendering it void.

See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004). The Court

will not accept piecemeal amendments to the original Complaint. Thus, the Second Amended

Complaint must stand on its own, without reference to any previous pleading, and Plaintiff must

re-file any exhibits he wishes the Court to consider along with the Second Amended Complaint.

He should also list this case number on the first page (i.e., Case No. 20-cv-1278-JPG). The

Second Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff elects to file a Second Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien

v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).




                                                  5
 Case 3:20-cv-01278-JPG Document 18 Filed 05/18/21 Page 6 of 6 Page ID #122




      The Clerk is DIRECTED to mail Plaintiff a blank civil rights complaint form for use in

preparing the Second Amended Complaint.

      IT IS SO ORDERED.

      DATED: 5/18/2021

                                                 s/J. Phil Gilbert
                                                 J. PHIL GILBERT
                                                 United States District Judge




                                            6
